Cook, J.,
delivered the opinion of the Court.
This case is controlled by Robinson v. Leflore, 59 Miss. 148, and Thomas v. Thomas, 62 Miss. 531. In distinguishing the case of Robinson v. Leflore from Miazza v. Yerger, 53 Miss 135, the court says: “While a trust which a court of equity will enforce may spring out of the relations of the parties, no such trust can arise by a parol contract between parties, and that wherever the claim is based solely on a parol agreement it must be treated as absolutely void. We do not consider the case at bar as resting on the contract of the parties, but as springing out of the facts alleged, which show a purchase of the land with Mrs. Leflore’s money, and make, therefore, a case of resulting trust. . . . We have said that the money invested in the purchase was the money of Mrs. Leflore, though actually handed to the trustee for Mr. Eobinson, and this statement we think is clearly deducible from the allegations of the bill.” In Thomas v. Thomas, supra, the court said: “To the existence of a resulting trust, it is necessary that in the transaction of purchase the money or credit of the beneficiary should be used; but a constructive payment by him is equally efficacious as one made by him in person. Thus, if the person who actually makes the payment of the money does so under an agreement to lend the amount to the other, and pays it as the money of the other, taking title in himself as security for the money loaned, a trust arises in favor of the borrower.”
The allegations in the bill are similar to the illustrations given by this court in Thomas v. Thomas. It is al*752leged that Sandy Wilson, appellant, agreed to loan the money to appellees for the purpose of redeeming their land from the lien of the trust deed, and in pursuance of this agreement it was further agreed that Wilson would purchase the land at the sale, and take a deed in his own name as a security for the payment of the money so advanced by him, all of which it is alleged was done. We can see no substantial difference in this case and the case of Robinson v. Leflore, supra, and the action of the chancellor in overruling the demurrer is affirmed.

Affirmed.